DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 4 and 9 (see Remarks pages 6-7 filed on 12/06/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Mimura (US 2018/0241945) discloses In response to the input of a startup instruction being detected, an electronic device executes a first startup process using hibernation data including information for restoring a status of the electronic device to a status at a time when the electronic device was in operation. The electronic device then executes the first startup process using a combination of a plurality of pieces of hibernation data necessary to restore the electronic device to a status of providing a specific function associated with the startup instruction, (Para 0026-0134). However, Mimura does not disclose in the affirmative, “an auxiliary storage device configured to store an operating system, a first hibernation image, and a second hibernation image, the first hibernation image indicates the stored content of the main storage device at a time before the operating system confirms a connection status of a connected device, the second hibernation image indicates the stored content of the main storage after the operating system has completed booting following start-up; and a processor configured to start a computer by loading the first hibernation image to the main storage device while the operating system is in the process of booting and subsequently loading the second hibernation image to the main storage device when the computer is turned on, wherein: the first hibernation image does not include connection information indicating a device connection state, and the second hibernation image includes connection information indicating a device connection state.”
Further, the next closest prior art Utsumi (US 2014/0359260) discloses image forming apparatus which has a hibernation function and is capable of selecting a suitable startup method even in a case where device connection states are different at power-off and at next startup. A hibernation image created based on data stored in a memory of the image forming apparatus and a first device connection state indicative of whether the device is connected to the image forming apparatus are stored in a flash disk. After that, when power to the image forming apparatus is turned off and the power is turned on again, a second device connection state indicative of whether the device is connected to the image forming apparatus is obtained. When the first and second connection states are different, the image forming apparatus is started without using the hibernation image, and when they are the same, the image forming apparatus is started using the hibernation image, (Para 0028-0109). However, Utsumi does not disclose in the affirmative, “an auxiliary storage device configured to store an operating system, a first hibernation image, and a second hibernation image, the first hibernation image indicates the stored content of the main storage device at a time before the operating system confirms a connection status of a connected device, the second hibernation image indicates the stored content of the main storage after the operating system has completed booting following start-up; and a processor configured to start a computer by loading the first hibernation image to the main storage device while the operating system is in the process of booting and subsequently loading the second hibernation image to the main storage device when the computer is turned on, wherein: the first hibernation image does not include connection information indicating a device connection state, and the second hibernation image includes connection information indicating a device connection state.”
Finally, the next closest prior art Yorimoto et al (US 2006/0158681) discloses e-mail print processing device that performs printing of an e-mail and a file attached to the e-mail received via a network, including: a reception history storage unit that stores a reception history of e-mails; a display unit that displays a list of the reception history of the e-mails stored in the reception history storage unit; a selection unit that selects by a user's operation an e-mail of which printing is confirmed from the reception history list of the e-mails displayed by the display unit; a confirmation notice generation unit that generates a confirmation notice of the e-mail selected by the selection unit; and a confirmation notice sending unit that sends the confirmation notice generated by the confirmation notice generation unit, (Para 0027-0128). However, Yorimoto et al does not disclose in the affirmative, “an auxiliary storage device configured to store an operating system, a first hibernation image, and a second hibernation image, the first hibernation image indicates the stored content of the main storage device at a time before the operating system confirms a connection status of a connected device, the second hibernation image indicates the stored content of the main storage after the operating system has completed booting following start-up; and a processor configured to start a computer by loading the first hibernation image to the main storage device while the operating system is in the process of booting and subsequently loading the second hibernation image to the main storage device when the computer is turned on, wherein: the first hibernation image does not include connection information indicating a device connection state, and the second hibernation image includes connection information indicating a device connection state.”
Therefore, the prior arts Mimura, Utsumi and Yorimoto et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “an auxiliary storage device configured to store an operating system, a first hibernation image, and a second hibernation image, the first hibernation image indicates the stored content of the main storage device at a time before the operating system confirms a connection status of a connected device, the second hibernation image indicates the stored content of the main storage after the operating system has completed booting following start-up; and a processor configured to start a computer by loading the first hibernation image to the main storage device while the operating system is in the process of booting and subsequently loading the second hibernation image to the main storage device when the computer is turned on, wherein: the first hibernation image does not include connection information indicating a device connection state, and the second hibernation image includes connection information indicating a device connection state.”

Regarding independent claim 4, the closest prior art, Mimura (US 2018/0241945) discloses In response to the input of a startup instruction being detected, an electronic device executes a first startup process using hibernation data including information for restoring a status of the electronic device to a status at a time when the electronic device was in operation. The electronic device then executes the first startup process using a combination of a plurality of pieces of hibernation data necessary to restore the electronic device to a status of providing a specific function associated with the startup instruction, (Para 0026-0134). However, Mimura does not disclose in the affirmative, “an auxiliary storage device configured to store an operating system, a first hibernation image, and a second hibernation image, the first hibernation image indicates the stored content of the main storage device at a time before the operating system confirms a connection status of a connected device, the second hibernation image indicates the stored content of the main storage after the operating system has completed booting following start-up; a processor configured to start a computer by loading the first hibernation image to the main storage device while the operating system is in the process of booting and subsequently loading the second hibernation image to the main storage device when the computer is turned on; and an image forming unit configured to execute printing based on the control by the processor, wherein the first hibernation image does not include connection information indicating a device connection state, and the second hibernation image includes connection information indicating a device connection state.”
Further, the next closest prior art Utsumi (US 2014/0359260) discloses image forming apparatus which has a hibernation function and is capable of selecting a suitable startup method even in a case where device connection states are different at power-off and at next startup. A hibernation image created based on data stored in a memory of the image forming apparatus and a first device connection state indicative of whether the device is connected to the image forming apparatus are stored in a flash disk. After that, when power to the image forming apparatus is turned off and the power is turned on again, a second device connection state indicative of whether the device is connected to the image forming apparatus is obtained. When the first and second connection states are different, the image forming apparatus is started without using the hibernation image, and when they are the same, the image forming apparatus is started using the hibernation image, (Para 0028-0109). However, Utsumi does not disclose in the affirmative, “an auxiliary storage device configured to store an operating system, a first hibernation image, and a second hibernation image, the first hibernation image indicates the stored content of the main storage device at a time before the operating system confirms a connection status of a connected device, the second hibernation image indicates the stored content of the main storage after the operating system has completed booting following start-up; a processor configured to start a computer by loading the first hibernation image to the main storage device while the operating system is in the process of booting and subsequently loading the second hibernation image to the main storage device when the computer is turned on; and an image forming unit configured to execute printing based on the control by the processor, wherein the first hibernation image does not include connection information indicating a device connection state, and the second hibernation image includes connection information indicating a device connection state.”
Finally, the next closest prior art Yorimoto et al (US 2006/0158681) discloses e-mail print processing device that performs printing of an e-mail and a file attached to the e-mail received via a network, including: a reception history storage unit that stores a reception history of e-mails; a display unit that displays a list of the reception history of the e-mails stored in the reception history storage unit; a selection unit that selects by a user's operation an e-mail of which printing is confirmed from the reception history list of the e-mails displayed by the display unit; a confirmation notice generation unit that generates a confirmation notice of the e-mail selected by the selection unit; and a confirmation notice sending unit that sends the confirmation notice generated by the confirmation notice generation unit, (Para 0027-0128). However, Yorimoto et al does not disclose in the affirmative, “an auxiliary storage device configured to store an operating system, a first hibernation image, and a second hibernation image, the first hibernation image indicates the stored content of the main storage device at a time before the operating system confirms a connection status of a connected device, the second hibernation image indicates the stored content of the main storage after the operating system has completed booting following start-up; a processor configured to start a computer by loading the first hibernation image to the main storage device while the operating system is in the process of booting and subsequently loading the second hibernation image to the main storage device when the computer is turned on; and an image forming unit configured to execute printing based on the control by the processor, wherein the first hibernation image does not include connection information indicating a device connection state, and the second hibernation image includes connection information indicating a device connection state.”
Therefore, the prior arts Mimura, Utsumi and Yorimoto et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “an auxiliary storage device configured to store an operating system, a first hibernation image, and a second hibernation image, the first hibernation image indicates the stored content of the main storage device at a time before the operating system confirms a connection status of a connected device, the second hibernation image indicates the stored content of the main storage after the operating system has completed booting following start-up; a processor configured to start a computer by loading the first hibernation image to the main storage device while the operating system is in the process of booting and subsequently loading the second hibernation image to the main storage device when the computer is turned on; and an image forming unit configured to execute printing based on the control by the processor, wherein the first hibernation image does not include connection information indicating a device connection state, and the second hibernation image includes connection information indicating a device connection state.”

 “storing, in an auxiliary storage device of the device, an operating system, a first hibernation image of the state of the device without the connection information, and a second hibernation image of the state of the device including the connection information, the first hibernation image indicates stored content of the main storage device at a time before the operating system confirms a connection status of a connected device, the second hibernation image indicates the stored content of the main storage after the operating system has completed booting following start-up; turning on the device; loading, from the auxiliary storage device to the main storage device, the first hibernation image while the operating system is in the process of booting; and loading, from the auxiliary storage device to the main storage device, the second hibernation image.”
Further, the next closest prior art Utsumi (US 2014/0359260) discloses image forming apparatus which has a hibernation function and is capable of selecting a suitable startup method even in a case where device connection states are different at power-off and at next startup. A hibernation image created based on data stored in a “storing, in an auxiliary storage device of the device, an operating system, a first hibernation image of the state of the device without the connection information, and a second hibernation image of the state of the device including the connection information, the first hibernation image indicates stored content of the main storage device at a time before the operating system confirms a connection status of a connected device, the second hibernation image indicates the stored content of the main storage after the operating system has completed booting following start-up; turning on the device; loading, from the auxiliary storage device to the main storage device, the first hibernation image while the operating system is in the process of booting; and loading, from the auxiliary storage device to the main storage device, the second hibernation image.”
Finally, the next closest prior art Yorimoto et al (US 2006/0158681) discloses e-mail print processing device that performs printing of an e-mail and a file attached to the e-mail received via a network, including: a reception history storage unit that stores a reception history of e-mails; a display unit that displays a list of the reception history of “storing, in an auxiliary storage device of the device, an operating system, a first hibernation image of the state of the device without the connection information, and a second hibernation image of the state of the device including the connection information, the first hibernation image indicates stored content of the main storage device at a time before the operating system confirms a connection status of a connected device, the second hibernation image indicates the stored content of the main storage after the operating system has completed booting following start-up; turning on the device; loading, from the auxiliary storage device to the main storage device, the first hibernation image while the operating system is in the process of booting; and loading, from the auxiliary storage device to the main storage device, the second hibernation image.”
Therefore, the prior arts Mimura, Utsumi and Yorimoto et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “storing, in an auxiliary storage device of the device, an operating system, a first hibernation image of the state of the device without the connection information, and a second hibernation image of the state of the device including the connection information, the first hibernation image indicates stored content of the main storage device at a time before the operating system confirms a connection status of a connected device, the second hibernation image indicates the stored content of the main storage after the operating system has completed booting following start-up; turning on the device; loading, from the auxiliary storage device to the main storage device, the first hibernation image while the operating system is in the process of booting; and loading, from the auxiliary storage device to the main storage device, the second hibernation image.”

Dependent claims 2-3, 5-8 and 10-20 are allowed because of their dependency to claims 1, 4 and 9 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677